157 S.W.3d 375 (2005)
Hermon JERROD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84512.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2005.
Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
*376 Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Hermon Jerrod, Jr. ("Movant") appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. In his appeal, Movant argues that the motion court clearly erred when it failed to find that his attorney rendered ineffective assistance at his bench trial on charges of first degree murder, first degree robbery, first degree assault and armed criminal action. Movant specifically contends that his trial counsel failed to: (1) object to the State's amendment of the murder in the first degree charge in Count 1 to murder in the second degree  felony in the alternative; (2) investigate and call a particular witness; and (3) seek to have admitted into evidence photographs of the area where the victim's body was found.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).